United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Florence, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1571
Issued: December 2, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 12, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ February 13, 2008 merit decision denying her occupational injury
claim. Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained an injury causally related to factors of her federal employment.
FACTUAL HISTORY
On November 22, 2007 appellant, a 46-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging that she developed pain and swelling in her
right hand as a result of employment activities. In a November 16, 2007 statement, she indicated
that, after her tour of duty on November 5, 2007 working on the Advance Flats Sorter Machine
(AFSM), she experienced pain in her right index finger. Appellant stated that she informed her

supervisor, Diane Barber, on November 7, 2007 that she sustained an injury while working on
the AFSM 100 machine.
In a November 21, 2007 statement, Ms. Barber indicated that appellant notified her on
November 7, 2007 that she would not be reporting to work. Appellant informed her supervisor
that she believed she injured herself while working on the AFSM 100 on November 5, 2007.
Appellant submitted a November 8, 2007 Georgetown Memorial Hospital emergency
room report from Dr. Scott Coradi, a Board-certified osteopath, specializing in emergency
medicine. Dr. Coradi indicated that appellant’s problem was nonspecific and difficult to
diagnose, but that she most likely had “hand pain.” In an accompanying work excuse, he stated
that appellant could return to light duty on November 15, 2007, so long as she was restricted
from lifting.
In a letter dated December 4, 2007, the Office informed appellant that the evidence
submitted was insufficient to establish her claim. It advised appellant to submit details regarding
the employment duties she believed caused or contributed to her claimed condition, as well as a
comprehensive medical report from a treating physician, which contained symptoms, a diagnosis
and an opinion with an explanation as to the cause of her diagnosed condition.
On December 4, 2007 the employing establishment controverted appellant’s claim,
contending that the medical evidence failed to establish that her alleged condition was job
related.
In a January 4, 2008 statement, appellant related that she had worked eight hours per day,
five days per week, since October 2006 in her position as a mail processing clerk/AFSM 100
operator. Her duties as a feeder included lifting magazines from mail containers into consoles.
As a sweeper, appellant removed full mail trays and engaged in significant repetitive activities.
She stated that she experienced minor aches and pains in her hands and shoulders, due to lifting
and pulling full mail trays. On the morning of November 5, 2007, appellant alleged that she felt
pain in her right hand that felt unfamiliar, and when the pain became unbearable, she went to an
emergency room.
Appellant submitted a January 4, 2008 note from Dr. Michael N. Bohan, a Boardcertified orthopedic surgeon, entitled “duty restrictions.” Dr. Bohan diagnosed “hand sprain”
and recommended the use of a brace. Restrictions included “no lifting, pushing or pulling more
than five pounds with the right arm for one month.”
By decision dated February 13, 2008, the Office denied appellant’s claim on the grounds
that the medical evidence of record did not demonstrate that the claimed medical condition was
causally related to the established work-related events.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of her claim, including the fact that an injury was
1

5 U.S.C. §§ 8101-8193.

2

sustained in the performance of duty as alleged,2 and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.4
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence, i.e., medical evidence presenting a physician’s well-reasoned opinion
on how the established factor of employment caused or contributed to claimant’s diagnosed
condition. To be of probative value, the opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.5
An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents, is sufficient to establish a causal relationship.6
ANALYSIS
The Office accepted that the work-related events occurred as alleged, namely that
appellant performed repetitive tasks on the AFSM in her capacity as a mail processing clerk.
However, appellant’s claim was denied on the grounds that the medical evidence failed to
establish that the claimed medical condition was related to the established work-related events.
The Board finds that medical evidence submitted by appellant is insufficient to establish that her
diagnosed medical condition was caused or aggravated by factors of her federal employment.
Therefore, appellant has failed to meet her burden of proof.
Medical evidence of record includes a November 8, 2007 Georgetown Memorial Hospital
emergency room report from Dr. Coradi, who stated that appellant most likely had “hand pain.”
2

Joseph W. Kripp, 55 ECAB 121 (2003); see also Leon Thomas, 52 ECAB 202, 203 (2001). “When an
employee claims that he sustained an injury in the performance of duty he must submit sufficient evidence to
establish that he experienced a specific event, incident or exposure occurring at the time, place and in the manner
alleged. He must also establish that such event, incident or exposure caused an injury.” See also 5 U.S.C. § 8101(5)
(“injury” defined); 20 C.F.R. § 10.5(q) and (ee) (2002) (“Occupational disease or Illness” and “Traumatic injury”
defined).
3

Dennis M. Mascarenas, 49 ECAB 215, 217 (1997).

4

Michael R. Shaffer, 55 ECAB 386 (2004). See also Solomon Polen, 51 ECAB 341, 343 (2000).

5

Leslie C. Moore, 52 ECAB 132, 134 (2000); see also Ern Reynolds, 45 ECAB 690, 695 (1994).

6

Phillip L. Barnes, 55 ECAB 426 (2004); see also Dennis M. Mascarenas, supra note 3 at 218.

3

Dr. Coradi’s report does not contain a definitive diagnosis7 or an opinion as to the cause of
appellant’s condition. The Board has long held that medical evidence which does not offer an
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.8 The remaining medical evidence, which consists of Dr. Coradi’s
November 8, 2007 work excuse and Dr. Bohan’s January 4, 2008 work restrictions, is also
insufficient to establish appellant’s claim. As neither report contains a history of injury, findings
on examination, or an opinion as to the cause of appellant’s right hand condition, they are of
diminished probative value. The record does not contain an opinion by any qualified physician
supporting appellant’s contention that her right hand condition was causally related to the
accepted employment activities. While appellant has submitted notes and other medical
documents which track her treatment, she has not provided a narrative report containing a
physician’s rationalized opinion on whether there is a causal relationship between her condition
and the established work activities.
Appellant expressed her belief that her alleged condition resulted from her duties as a
mail processing clerk. However, the Board has held that the mere fact that a condition manifests
itself during a period of employment does not raise an inference that there is a causal relationship
between the two.9 Neither the fact that the condition became apparent during a period of
employment, nor the belief that the condition was caused or aggravated by employment factors
or incidents, is sufficient to establish causal relationship.10 Causal relationship must be
substantiated by reasoned medical opinion evidence, for which appellant is responsible.
Therefore, appellant’s belief that her condition was caused by the alleged work-related injury is
not determinative.
The Office advised appellant that it was her responsibility to provide a comprehensive
medical report which described her symptoms, test results, diagnosis, treatment and the doctor’s
opinion, with medical reasons, on the cause of her condition. Appellant failed to do so. As there
is no probative, rationalized medical evidence addressing how appellant’s claimed condition was
caused or aggravated by her employment, she has not met her burden of proof in establishing
that she sustained an occupational disease in the performance of duty causally related to factors
of employment.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty.

7

The Board has held that a diagnosis of pain does not constitute a basis of payment for compensation, as pain is
considered to be a symptom rather than a specific diagnosis. Robert Broome, 55 ECAB 339 (2004).
8

Michael E. Smith, 50 ECAB 313 (1999).

9

See Joe T. Williams, 44 ECAB 518, 521 (1993).

10

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the February 13, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 2, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

